Citation Nr: 0008484	
Decision Date: 03/30/00    Archive Date: 04/04/00

DOCKET NO.  95-42 164	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to an increased evaluation for residuals of a 
right shoulder injury currently evaluated as 50 percent 
disabling.

2.  Entitlement to an increased evaluation for posttraumatic 
stress disorder (PTSD) evaluated as 70 percent disabling 
prior to July 1996.

3.  Whether the reduction of the veteran's evaluation from 70 
percent to 50 percent for PTSD was proper.

4.  Entitlement to restoration of a 70 percent evaluation for 
PTSD, currently evaluated as 50 percent disabling.

5.  Entitlement to a total rating based on individual 
unemployability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to August 
1970.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from June 1995 and March 1999 rating decisions of the 
Atlanta, Georgia Department of Veterans Affairs (VA) Regional 
Office (RO).   The RO, in a June 1995 rating decision, denied 
an increased evaluation for PTSD currently evaluated as 70 
percent disabling and denied entitlement to a total rating 
based on individual unemployability.  During the course of 
the appeal, the RO proposed to and then reduced the veteran's 
evaluation for PTSD from 70 percent to 50 percent effective 
July 1996.  Accordingly, there are three issues before the 
Board.  The issue of entitlement to an increased evaluation 
for PTSD evaluated as 70 percent disabling prior to July 
1996; whether the reduction of the evaluation of the 
veteran's PTSD from 70 to 50 percent effective July 1996; and 
entitlement to an increased evaluation for PTSD evaluated as 
50 percent disabling subsequent to July 1996. 

In a March 1999 rating decision, the RO continued the 
veteran's for 50 percent evaluation for residuals of a 
gunshot wound to the right shoulder.  

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veteran's claim for an 
increased evaluation for his residuals of a gunshot wound to 
the right shoulder to the VA Undersecretary for Benefits or 
the Director, VA Compensation and Pension Service for the 
assignment of an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1999).  That regulation provides that to accord 
justice in an exceptional case where the schedular standards 
are found to be inadequate, the field station is authorized 
to refer the case to the Undersecretary for Benefits or the 
Director, VA Compensation and Pension Service for assignment 
of an extraschedular evaluation commensurate with the average 
earning capacity impairment.  The governing criteria for such 
an award is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the Director of VA's 
Compensation and Pension Service might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Having reviewed the record with these mandates in mind, the 
Board finds no basis for further action on this question.  
VAOPGCPREC 6-96 (1996).

The Board notes that it appears that the veteran has raised 
the issues of entitlement to increased evaluations for shell 
fragment wound of the right thigh and scar of left thigh.  
The RO has not addressed these issues.  The Court noted that 
38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The Board refers these issues to the RO.

Finally, the Board points out that the issues of entitlement 
to an increased evaluation for PTSD and entitlement to 
individual unemployability are the subjects of the attached 
REMAND.


FINDINGS OF FACT

1.  Residuals of gunshot wound to the right shoulder result 
in no more than the functional equivalent of ankylosis.

2.  Improvement in PTSD has not been demonstrated.


CONCLUSIONS OF LAW

1.  Residuals of a gunshot wound to the right shoulder is no 
more than 50 percent disabling.  38 U.S.C.A. §§ 1155, 5107 
(West 1991);38 C.F.R. Part 4, Code 5200-5303.

2.  The reduction of the veteran's 70 percent evaluation for 
PTSD was not proper.  38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. §§ 3.344, 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of gunshot wound to the right shoulder

The veteran contends that he is entitled to higher evaluation 
for his residuals of a gunshot wound to the right shoulder 
because he has been told he needs surgery to shave some bones 
in his right shoulder. 

The Board finds that the veteran has presented a well 
grounded claim for an increased disability evaluation for his 
service-connected residuals of a gunshot wound to the right 
shoulder within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  The Board does note that the veteran is at the 
maximum evaluation under the most appropriate diagnostic 
codes.  


A.  History

Service medical records reveal that the veteran was wounded 
in the right upper extremity while in Vietnam.  There was a 
comminuted fracture of the proximal humerus requiring 
internal fixation.  Medical Board examination showed a 7 1/2 
inch scar anterior to the shoulder and a 4 inch scar 
posteriorly.  Ranges of motion of shoulder revealed flexion 
to 110 degrees, abduction to 90 degrees, external rotation to 
45 degrees, and full internal rotation.  Strength in all 
muscular groups was good.  Photos of the right shoulder and 
arm were included in the service medical records.  X-rays of 
the right shoulder revealed a multicomminuted fracture of the 
proximal humerus transfixed by Kirschner wire and Steinmann 
pins longitudinally with considerable bone loss and 
angulation of fracture sites.  It was noted that the veteran 
was right-handed.  The diagnoses were malunion fracture of 
the right humerus and partial ankylosis of the right 
shoulder.  The veteran was discharged from service with an 
honorable discharge.  In an October 1970 rating decision, the 
RO granted service connection for residuals of a gunshot 
wound to the right humerus with partial ankylosis of the 
right shoulder and assigned a 20 percent evaluation under 
Diagnostic Code 5201.  The veteran was also service 
connection for the residual gunshot wound scar of the right 
arm and assigned a noncompensable evaluation.  

Subsequent VA medical records reflect that the veteran 
underwent removal of the Steinmann pin and Kirschner wire 
from the right humerus in early 1977.  A March 1977 rating 
decision granted a 40 percent evaluation for residual of 
shell fragment wound to the right upper extremity with 
comminuted fracture of humerus with injury to muscles of the 
shoulder.    

An October 1977 VA examination revealed a 7 1/2 inch depressed, 
irregular scar over the anterior right shoulder and arm with 
considerable loss of upper lateral pectoral muscle of the 
medial and upper lateral biceps and a portion of the lower 
lateral deltoid muscle.  He lacked 15 degrees of complete 
abduction of the arm and shoulder, but could only raise his 
arm over his head by bending elbow not the shoulder.  Forward 
elevation came to about 10 degrees above the elbow and rotary 
motion of the arm at the shoulder was impaired by 
approximately 30 percent.  Pronation and supination of the 
arm were normal.  There was a 4 inch well-healed scar on the 
posterior arm, the upper third of which was quite depressed 
and attached to underlying tissue.  A photo of the veteran's 
shoulder was enclosed.  The diagnoses included shell fragment 
wound of the right upper extremity with fracture of the 
humerus, recent extraction of pin and wire, residuals of 
disfiguring scar, loss of portion of deltoid, pectoral, and 
biceps muscles with impairment of movement of the shoulder. 

In a June 1978 decision, the Board found that there was 
severe involvement of two muscle groups; Muscle Group III 
manifested by damage to the deltoid and clavicular portion of 
the pectoralis, and Muscle Group V manifested by damage 
affecting the biceps.  The Board determined that the ratings 
for severe injury to two muscle groups of the shoulder girdle 
may be combined not to exceed the rating for unfavorable 
ankylosis at the shoulder.  Thus, the Board granted a 50 
percent evaluation for shell fragment wound residuals of 
Muscle Groups III and V of the right shoulder girdle (major 
extremity) under the provisions of 38 C.F.R. §§ 4.55, 4.71a, 
Diagnostic Codes 5200, 5303, and 5305 (1978). 

B.  Analysis

Muscle Group damage has been categorized as mild, moderate, 
moderately severe and/or severe and evaluated accordingly 
under 38 C.F.R. § 4.56.  In the instant case, the veteran's 
injury involved an open comminuted fracture of the right 
humerus with pectoral, deltoid, and biceps muscle damage of 
the right shoulder and upper arm as the result of a through 
and through injury has been determined to be severe.  The 
veteran's residuals of a gunshot wound to the right shoulder 
has been evaluated as 50 percent disabling under Diagnostic 
Codes 5200-5303, pursuant to the provisions of 38 C.F.R. 
§ 4.55 since June 1978.
  
Under the provisions of Diagnostic Code 5303, a 
noncompensable rating will be assigned for slight muscle 
injury to the dominant or non-dominant extremity.  A 20 
percent rating is assigned for moderate muscle injury to the 
dominant or non- dominant extremity.  A 30 percent rating is 
warranted for a moderately severe muscle injury to the 
dominant extremity.  A 40 percent evaluation is warranted for 
severe muscle injury to the dominant extremity.  The Board 
points out that the veteran's right upper extremity is his 
dominant extremity.  38 C.F.R. § 4.73, Diagnostic Code 5303 
(1999).  Under Diagnostic Code 5200, a 50 percent evaluation 
is warranted for unfavorable ankylosis of scapulohumeral 
articulation and abduction was limited to 25 degrees from the 
right side.  38 C.F.R. § 4.71a, Diagnostic Code 5200 (1999).  
The Board notes that 40 percent is the maximum evaluation 
under Diagnostic Code 5303 and 50 percent is the maximum 
evaluation under Diagnostic Code 5200. 

Under Diagnostic Code 5202, a 60 percent evaluation is 
warranted nonunion of the humerus (false flail joint) and an 
80 percent evaluation requires loss of humerus head (flail 
shoulder).  38 C.F.R. § 4.71a, Diagnostic Code 5202 (1999).

The Board notes that the provisions pertaining to combined 
ratings for muscle injuries were revised in July 1997.  Where 
a law or regulation changes after a claim has been filed or 
reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
veteran will apply.  Karnas v. Derwinski, 1 Vet. App. 308 
(1991). 

Under the former provisions of 38 C.F.R. § 4.55 (a), muscle 
injuries in the same anatomical region, i.e., shoulder girdle 
and arm, will not be combined, but instead, the rating for 
the major group will be elevated from moderate to moderately 
severe, or from moderately severe to severe, according to the 
severity of the aggregate impairment of function of the 
extremity.  Two or more severe muscle injuries affecting the 
motion about a single joint may be combined but not in 
combination receive more that the rating for ankylosis of 
that joint at an intermediate angle, except that with severe 
injuries involving the shoulder girdle and arm, the 
combination may not exceed the rating for unfavorable 
ankylosis of the scapulohumeral joint.  38 C.F.R. § 4.55 
(1996).

The revised provisions of 38 C.F.R. § 4.55 provide that there 
will be no rating assigned for muscle groups which act upon 
an ankylosed joint, except be rated.  Further, 
38 C.F.R. § 4.55 also provides that the combined evaluation 
of muscle groups acting upon a single unankylosed joint must 
be lower than the evaluation for unfavorable ankylosis of 
that joint, except eased by one level and used 
as the combined evaluation for the affected muscle groups.  
38 C.F.R. § 4.55 (1999).

At an August 1998 VA joint examination, the veteran reported 
that he had been advised to have another surgical procedure 
on his right shoulder, but declined.  He complained of pain 
and reduced motion of the right shoulder.  On evaluation, a 7 
1/2 inch scar over the anterior portion of the right shoulder 
and a 4 inch scar over the posterior right arm with some 
obvious bony and muscular abnormality were noted.  On range 
of motion, abduction was approximately 95 to 100 degrees and 
extension was 95 to 100 degrees.  He was not able to 
internally or externally rotate the shoulder.  However, it 
was noted that the muscle development of the right upper 
extremity was well defined.  X-rays of right shoulder 
revealed no evidence of recent fracture or dislocation, but 
mild osteopenia was present.  There was deformity in the 
surgical neck of the right humerus extending to the 
visualized portion of the humeral shaft secondary to a healed 
fracture.  The diagnoses were status post gunshot wound to 
the right shoulder and upper arm with 2 surgical procedures 
following with greatly reduced range of motion secondary to 
same and significant deformities secondary to it.  

An August 1998 VA muscle examination indicated that there was 
evidence of bone and muscle injury as well as some muscle and 
tissue loss.  The examiner noted that the veteran had lost 
part of his pectoralis muscle group and some of the biceps 
muscle group.  He further noted that the veteran had worked 
out and developed his biceps and chest muscles remarkably.   
The diagnoses included status post gunshot wound to the right 
shoulder with significant muscle and tissue loss and 
significant scarring.

An August 1998 VA scars examination revealed central defects 
in both the 4 inch and 7 1/2 inch scars.  The examiner noted 
that they appear to be adhering to the underlying structure.  
There were no ulcerations, inflammation, or keloid formations 
present, but that the scars were very disfiguring.  The 
diagnoses included scars present on the right anterior 
shoulder, disfiguring, limiting motion and on the right upper 
arm, disfiguring, limiting motion.

Except as otherwise provided in the Rating Schedule, all 
disabilities, including those arising from a single entity, 
are to be rated separately, and then all ratings are to be 
combined pursuant to 38 C.F.R. § 4.25 (1999).  One exception 
to this general rule, however, is the anti-pyramiding 
provision of 38 C.F.R. § 4.14 (1999), which states that 
evaluation of the same disability under various diagnoses is 
to be avoided.  The Board notes that the Court, in Esteban v. 
Brown, 6 Vet. App. 259 (1994), held that conditions are to be 
rated separately under unless they constitute the "same 
disability" or the "same manifestation" under 38 C.F.R. § 
4.14.  Esteban, at 261.  Thus, where manifestations such as 
symptomatic scarring, bone or joint deformity or limitation 
of motion, and/or nerve involvement are present, VA must 
assess whether such are, in fact, separately compensable.

As noted previously, the veteran's residuals of gunshot wound 
of the right shoulder is currently rated as 50 percent 
disabling which is the highest rating assignable under the 
combined rating criteria for muscle injuries.  38 C.F.R. 
§ 4.55 and § 4.73, Diagnostic Code 5303.  The veteran is also 
at the maximum evaluation for ankylosis of the scapulohumeral 
articulation.  See 38 C.F.R. 4.71a, Diagnostic Code 5200.  
Therefore, a claim for an increased evaluation based on such 
diagnostic codes must be denied.

A higher rating would require nonunion of the humerus (false 
flail joint) or percent the loss of humerus head (flail 
shoulder).  Although the veteran has stated that he has been 
advised to have further surgery on his right shoulder, he 
indicated that he had declined.  Moreover, the examinations 
do not show nor has a medical professional stated that the 
veteran's right shoulder is flailed or that there is a false 
flailed joint.  Accordingly, the claim for an increased 
evaluation for the residuals of a gunshot wound of the right 
shoulder is denied.  See AB v. Brown, 6 Vet. App. 35, 38 
(1993).

The Board also considered the findings pertaining to the 
veteran's 7 1/2 inch scar of the right shoulder in connection 
with his claim for an increased evaluation.  A 10 percent 
disability evaluation is warranted for superficial scars 
which are tender and painful on objective demonstration.  38 
C.F.R. Part 4, Diagnostic Code 7804 (1999).  According to 
Diagnostic Code 7805, other scars are rated under the 
limitation of function of the area affected.  38 C.F.R. 
§ 4.118, Diagnostic Code 7805 (1999).  In the instant case, 
the veteran's 7 1/2 scar has not been objectively demonstrated 
to be tender and painful.  Moreover, his current evaluation 
addresses limitation of motion.  Thus, rating the scar on the 
basis of limitation of function would be pyramiding, which is 
not permitted.  See Esteban at 261 and 38 C.F.R. § 3.114.  A 
10 percent evaluation requires a moderately disfiguring scar 
of the head, face, or neck.  38 C.F.R. § 4.118, Diagnostic 
Code 7800 (1999).  Here, while the scar has been described as 
disfiguring, it is located on the shoulder and arm.  In 
addition, rating a neurologic disorder would result in 
pyramiding because entirely different functions are not 
involved.  38 C.F.R. § 4.55(a). 

In sum, the claim for increase was well grounded because 
there were other diagnostic codes that were potentially 
applicable.  However, when the facts are considered, the 
veteran is correctly rated under the diagnostic code and no 
other codes are, in fact, applicable.  Lastly, because the 
veteran's rating exceeds the evaluation for limitation of 
motion, Deluca analysis is not appropriate.  Johnston v. 
Brown, 10 Vet. App. 80 (1997). 

II.  PTSD

The Board finds that the veteran's claim for restoration of a 
70 percent evaluation for PTSD is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a)(West 1991).  Service 
connection for PTSD was granted in a September 1988 rating 
decision based on the veteran's service and VA medical 
records.  At that time, the veteran was assigned a 100 
percent evaluation for PTSD.  In a November 1991 rating 
decision, the veteran's evaluation for PTSD was reduced to 70 
percent under the provisions of 38 C.F.R. § 3.105(e), 
effective February 1, 1992.  A basis of the reduction was a 
1991 VA examination which noted that the veteran was neat, 
soft spoken, entered easily into conversation and was 
comfortable.  Mood was a little depressed.

Subsequent to the veteran's claim in September 1994, the RO, 
in a June 1995 rating decision, continued the veteran's 70 
percent evaluation for PTSD.  The RO also granted a temporary 
total evaluation under 38 C.F.R. § 4.29 for the period from 
September 8, 1994 to November 30, 1994 based on the veteran's 
hospitalization.

A September 1994 VA medical record indicates that the veteran 
was seen complaining of insomnia, loss of weight, depression, 
being irritable and moody, and experiencing flashbacks and 
nightmares of Vietnam, including hearing people screaming.  
The veteran was admitted to the VA hospital until November 1, 
1994.  The VA hospital discharge summary revealed that the 
veteran was treated with individual, group, recreation, and 
drug therapy during his hospitalization and responded well.  
He continued to have flashbacks and nightmares of Vietnam, 
but his affect was good and his depression was much less.  At 
discharge, the diagnoses included PTSD and intermittent 
explosive disorder.  His Global Assessment of Functioning 
(GAF) score was 55, with the highest being 65.  VA outpatient 
treatment records show that the veteran was seen in June 1995 
complaning of depression and nightmares and requesting 
admission to psychiatric ward.  He was evaluation and 
provided medication and advised to return in 8 weeks.

A September 1995 computer printout indicates that the veteran 
failed to report to an examination in July 1995.  A September 
1995 rating decision stated that based on the September 1994 
hospitalization report and the fact that the veteran failed 
to report for the July 1995 VA examination, the RO was 
proposing to reduce his evaluation for PTSD to 50 percent.  
It was noted that he had improved while hospitalized.

A November 1995 VA hospital discharge summary reveals that 
the veteran was hospitalized from September 3, 1995 to 
November 4, 1995 for PTSD.  At the time of his admission, he 
complained of increased nightmares related to combat, 
insomnia, anger, inability to control his impulses, 
irritability, flashbacks, depressed mood, and fearful of 
harming his family.  He also reported using cocaine, and a 
drug screen was positive.  On evaluation, he was alert and 
oriented with appropriate affect.  His mood was euthymic.  
There was no formal thought disorder and he denied visual or 
auditory hallucinations.  Nightmares and flashbacks were 
noted.   At discharge, his GAF was 70, 65 over the past year, 
but his prognosis was guarded.  

In a November 1995 statement, the veteran reported 
occasionally hearing voices, having nightmares, being 
irritable, being socially withdrawn, and unable to work due 
to medication.  He further stated that he never received 
notification of an examination.  In a March 1996 rating 
decision, the RO reduced the veteran's 70 percent evaluation 
for PTSD to 50 percent on the basis that the evidence did not 
support the higher evaluation.   
 
A January 1997 VA medical record shows that the veteran was 
seen complaining of contemplating suicide, experiencing 
nightmares, flashbacks, hearing voices, and seeing faces that 
were not there.  The diagnoses included chronic severe PTSD 
with psychotic traits and depression with suicidal ideation.  
The veteran was admitted to the VA hospital.  On discharge in 
late January 1997, his GAF was 52.

There is no question that a disability rating may be reduced; 
however, the circumstances under which rating reductions can 
occur are specifically limited and carefully circumscribed by 
regulations promulgated by the Secretary.  Dofflemyer v. 
Derwinski, 2 Vet. App. 277, 280 (1992).  The United States 
Court of Veterans Appeals (Court), in Brown v. Brown, 5 Vet. 
App. 413 (1993), has interpreted the provisions of 38 C.F.R. 
§ 4.13 to require that in any rating reduction case, it must be 
ascertained, based upon a review of the entire recorded history 
of the condition, whether the evidence reflects an actual 
change in the disability and whether the examination reports 
reflecting such change are based upon thorough examinations.  
Moreover, 38 C.F.R. §§ 4.2 and 4.10 (1999) provide that in any 
rating-reduction case, not only must it be determined that an 
improvement in a disability has actually occurred, but also 
that improvement in a disability has actually reflects an 
improvement in the veteran's ability to function under the 
ordinary conditions of life and work.  The provisions of 38 
C.F.R. § 3.344(c) (1999) also establish that there must be 
improvement before an evaluation is reduced.

The issue before the Board is whether there has been 
improvement in PTSD.  Under the provisions of 38 C.F.R. 
§ 3.344, the RO will handle cases affected by change of 
medical findings so as to produce the greatest degree of 
stability of disability evaluations.  Ratings on account of 
diseases subject to temporary or episodic improvement will 
not be reduced on any one examination except in those 
instances where all the evidence clearly warrants the 
conclusion that sustained improvement has been demonstrated.  
Moreover, though material improvement in the condition may be 
clearly reflected the RO must consider whether the evidence 
makes it reasonably certain that the improvement will be 
maintained under the ordinary conditions of life.

Our review reflects that the RO did not cite or consider the 
provisions of 38 C.F.R. § 3.665 (1999).  The veteran has argued 
that he did not know about the examination.  If the decision 
were based on the failure to report, the RO did not address 
whether there was good cause for the failure to report.  
Therefore, the Board shall not consider a regulation that was 
not addressed by the RO.

The September 1995 rating decision noted that there had been 
improvement while hospitalized.  However, that is not the 
standard for reduction.  Furthermore, the September 1995 rating 
decision reviewed the same evidence considered in the June 1995 
rating decision.  That decision determined that the disorder 
had stabilized or improved.  However, there was no comparison 
with the prior evidence of record.  The rating decisions do not 
reflect compliance with 38 C.F.R. § 3.344.  Neither the 
Statement of the Case nor the Supplemental Statements of the 
Case address the issue as restoration and do not address the 
issue of whether there was improvement under ordinary 
conditions of life.  We also note that when discharged from the 
hospital, the examiner noted that the veteran was not 
employable.  This is not evidence of improvement under ordinary 
conditions of life.

In sum the RO did not comply with regulations or decisions of 
the Court.  The 70 percent evaluation is restored. 


ORDER

Entitlement to an increased evaluation for residuals of a 
gunshot wound of the right shoulder is denied.  The 70 
percent evaluation for PTSD is restored.


REMAND

In his June 1999 VA Form 9, the veteran reported that he 
continues to receive VA treatment for his PTSD.  Moreover, 
the veteran stated that he has not had a VA PTSD examination 
and requested that he be scheduled for such.  The most recent 
records pertaining to PTSD are dated in July 1997.  The VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination as well as 
to obtain recent treatment records so that the evaluation of 
the disability will be a fully informed one.  

The issue of entitlement to a total rating based on 
individual unemployability is inextricably intertwined with 
the issue pertaining to the veteran's entitlement to an 
increased evaluation for PTSD.  The fact that an issue is 
inextricably intertwined does not establish that the Board 
has jurisdiction of the issue, only that the Board cannot 
fairly proceed while there are outstanding matters that must 
be addressed.
Accordingly, this case is REMANDED for the following:

1.  The RO should obtain relevant copies 
of VA medical records pertaining to 
treatment of the veteran after July 1997 
for incorporation in the record. 

2.  The RO should schedule the veteran 
for VA PTSD examination.  

3.  The RO should obtain an opinion that 
addresses whether the veteran is 
unemployable due to service-connected 
disability. 

4.  The General Counsel, in representing 
VA before the Court, has noted that the 
regional office has duties.  Pursuant to 
38 C.F.R. § 3.655 (1999), when the 
claimant without good cause fails to 
report for examination, the claim will 
be denied.  However, the Secretary must 
show a lack of good cause for failing to 
report.  Further, VA has a duty to fully 
inform the veteran of the consequences 
of the failure to undergo the scheduled 
examination.  The regional office should 
comply with all notification 
requirements regarding the duty to 
report and the failure to report for 
examination.  This remand serves as 
notification of the regulation.

Following completion of this action, the RO should review the 
claim.  Thereafter, in accordance with the current appellate 
procedures, the case should be returned to the Board for 
completion of appellate review.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
has the right to submit additional evidence and argument on 
the matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.




		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

 


- 16 -


